DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 8/16/2022 has been entered. Claims 1-3, 10 and 12-15 have been amended. Claims 4-9 and 11 have been cancelled. Claims 1-3, 10 and 12-15 are still pending in this application, with claims 1, 12 and 14 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0120634, hereinafter Lee) in view of Gonzalez et al. (US 2021/0127355, hereinafter Gonzalez).

Regarding claim 1, Lee discloses a method of receiving a paging message in a wireless communication system, the method performed by a user equipment [see Lee abstract: methods and apparatuses for paging procedure in wireless systems are described], comprising:
Receiving, from a base station, a Synchronization Signal (SS) and Physical Broadcasting Channel (PBCH) block (SSB) burst that includes a plurality of SSBs [Lee Figure 3 discloses an example of SS blocks within SS bursts (Lee Figure 3, paragraph 0093)];
Identifying physical downlink control channel (PDCCH) monitoring occasions for paging based on the SSB burst [Lee Figure 4 discloses an example of association types for NR-PDCCH and NR-PDSCH. In type-B association, the NR-PDCCH associated with an SS block and may be transmitted in certain time slots which may be considered as paging occasions (i.e. PDCCH monitoring occasions for paging based on SSB) (Lee Figure 4, paragraph 0107). Also see Lee Figure 8, step 820 and paragraph 0154];
Receiving, from the base station, control information related to paging based on the PDCCH monitoring occasions for the paging [Lee discloses that the UE receives DCI (control information) which may include paging information/resources (Lee paragraph 0097). A paging slot may be defined/configured which may be used for PDCCH related to paging channel (Lee paragraph 0097 and 0098). A paging occasion may be configured as a paging resource in which the UE may monitor/receive a DCI related to paging channel in PDCCH (Lee paragraphs 0099 and 0100)]; and 
Receiving, from the base station, the paging message based on the control information [Lee discloses that the UE receives a paging message from the base station based on the paging resources (Lee paragraph 0097 and claim 8)].
Lee does not expressly disclose the features of wherein the PDCCH monitoring occasions for the paging are consecutively configured within a transmission period of the SSB burst, wherein the PDCCH monitoring occasions for the paging include multiple groups of PDCCH monitoring occasions for the paging, and each group of the PDCCH monitoring occasions for the paging is related to respective ones of the plurality of SSBs.
However, in the same or similar field of invention, Gonzalez discloses that paging occasion is a set of continuous or distributed slots in which a UE monitors paging-PDCCH (Gonzalez paragraph 0042). Gonzalez Figure 6 discloses SSB periodicity (i.e. transmission period of SS/PBCH block). Figures 12-13 further disclose paging occasions (i.e. PO1, PO2…) being transmitted consecutively within the SSB burst or transmission period (Gonzalez Figures 6, 12, 13, paragraphs 0111-0112). Gonzalez Figure 11 shows an example where a paging occasion (i.e. PDCCH monitoring indicated by PO3, 2, 4 etc.) includes a plurality of PO presences (indicated by triangles) (Gonzalez Figure 11, paragraph 0102). Gonzalez Figure 12 further discloses another example where paging occasions are coordinated with SSB burst locations (Gonzalez Figure 12, paragraph 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the features of wherein the PDCCH monitoring occasions for the paging are consecutively configured within a transmission period of the SSB burst, wherein the PDCCH monitoring occasions for the paging include multiple groups of PDCCH monitoring occasions for the paging, and each group of the PDCCH monitoring occasions for the paging is related to respective ones of the plurality of SSBs; as taught by Gonzalez. The suggestion/motivation would have been to facilitate efficient monitoring of paging messages by a user equipment (Gonzalez paragraph 0003).

Regarding claim 2, Lee and Gonzalez disclose the method of claim 1. Lee and Gonzalez further disclose wherein the PDCCH monitoring occasions for the paging are configured immediately after a position of the SSB burst [see Gonzalez Figure 13; paging occasions (PO 0, PO 1…) are configured immediately after the SSB burst which is positioned at t1]. In addition, the same motivation is used as the rejection of claim 1.  

Regarding claim 3, Lee and Gonzalez disclose the method of claim 2. Lee and Gonzalez further disclose wherein the control information is received in the PDCCH monitoring occasions for the paging [Lee discloses that a paging slot may be defined/configured which may be used for PDCCH related to paging channel (Lee paragraph 0097 and 0098). A paging occasion may be configured as a paging resource in which the UE may monitor/receive a DCI related to paging channel in PDCCH (Lee paragraphs 0099 and 0100)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 10, Lee and Gonzalez disclose the method of claim 1. Lee and Gonzalez further disclose wherein the PDCCH monitoring occasions for the paging are configured after a specific time point from the SSB burst [Gonzalez Figure 13 discloses an example where in the second DRX cycle, the paging occasions (PO 0, PO 1…) are configured at an offset from the SSB block location. See Gonzalez paragraph 0117]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 12, Lee discloses a user equipment for receiving a paging message in a wireless communication system, the user equipment comprising: a Radio Frequency (RF) unit including a transceiver for transmitting/receiving a radio signal; and a processor functionally connected to the RF unit, wherein the processor is configured to [Lee discloses methods and apparatuses for paging procedure in wireless systems (Lee abstract). Lee Figure 1B discloses a WTRU which includes a processor, a transceiver, a transmit/receive element, memory, etc. (Lee Figure 1B, paragraphs 0031-0040)]:
Receive, from a base station, a Synchronization Signal (SS) and Physical Broadcasting Channel (PBCH) block (SSB) burst that includes a plurality of SSBs [Lee Figure 3 discloses an example of SS blocks within SS bursts (Lee Figure 3, paragraph 0093)];
Identify physical downlink control channel (PDCCH) monitoring occasions for paging based on the SSB burst [Lee Figure 4 discloses an example of association types for NR-PDCCH and NR-PDSCH. In type-B association, the NR-PDCCH associated with an SS block and may be transmitted in certain time slots which may be considered as paging occasions (i.e. PDCCH monitoring occasions for paging based on SSB) (Lee Figure 4, paragraph 0107). Also see Lee Figure 8, step 820 and paragraph 0154];
Receive, from the base station, control information related to paging based on the PDCCH monitoring occasions for the paging [Lee discloses that the UE receives DCI (control information) which may include paging information/resources (Lee paragraph 0097). A paging slot may be defined/configured which may be used for PDCCH related to paging channel (Lee paragraph 0097 and 0098). A paging occasion may be configured as a paging resource in which the UE may monitor/receive a DCI related to paging channel in PDCCH (Lee paragraphs 0099 and 0100)]; and 
Receive, from the base station, the paging message based on the control information [Lee discloses that the UE receives a paging message from the base station based on the paging resources (Lee paragraph 0097 and claim 8)].
Lee does not expressly disclose the features of wherein the PDCCH monitoring occasions for the paging are consecutively configured within a transmission period of the SSB burst, wherein the PDCCH monitoring occasions for the paging include multiple groups of PDCCH monitoring occasions for the paging, and each group of the PDCCH monitoring occasions for the paging is related to respective ones of the plurality of SSBs.
However, in the same or similar field of invention, Gonzalez discloses that paging occasion is a set of continuous or distributed slots in which a UE monitors paging-PDCCH (Gonzalez paragraph 0042). Gonzalez Figure 6 discloses SSB periodicity (i.e. transmission period of SS/PBCH block). Figures 12-13 further disclose paging occasions (i.e. PO1, PO2…) being transmitted consecutively within the SSB burst or transmission period (Gonzalez Figures 6, 12, 13, paragraphs 0111-0112). Gonzalez Figure 11 shows an example where a paging occasion (i.e. PDCCH monitoring indicated by PO3, 2, 4 etc.) includes a plurality of PO presences (indicated by triangles) (Gonzalez Figure 11, paragraph 0102). Gonzalez Figure 12 further discloses another example where paging occasions are coordinated with SSB burst locations (Gonzalez Figure 12, paragraph 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the features of wherein the PDCCH monitoring occasions for the paging are consecutively configured within a transmission period of the SSB burst, wherein the PDCCH monitoring occasions for the paging include multiple groups of PDCCH monitoring occasions for the paging, and each group of the PDCCH monitoring occasions for the paging is related to respective ones of the plurality of SSBs; as taught by Gonzalez. The suggestion/motivation would have been to facilitate efficient monitoring of paging messages by a user equipment (Gonzalez paragraph 0003).

Regarding claim 13, Lee and Gonzalez disclose the user equipment of claim 12. Lee and Gonzalez further disclose wherein the PDCCH monitoring occasions for the paging are configured immediately after a position of the SSB burst [see Gonzalez Figure 13; paging occasions (PO 0, PO 1…) are configured immediately after the SSB burst which is positioned at t1]. In addition, the same motivation is used as the rejection of claim 12. 

Regarding claim 14, Lee discloses a base station for transmitting a paging message in a wireless communication system, the base station comprising: a Radio Frequency (RF) unit including a transceiver for transmitting/receiving a radio signal; and a processor functionally connected to the RF unit, wherein the processor is configured to [Lee discloses methods and apparatuses for paging procedure in wireless systems (Lee abstract). Lee Figure 1A discloses a communication system which includes base stations (114). Base stations may include transceivers (Lee Figure 1A paragraphs 0018-0020). A processor, memory, RF units etc. are implicit in a base station apparatus]:
Transmit, to a user equipment, a Synchronization Signal (SS) and Physical Broadcasting Channel (PBCH) block (SSB) burst that includes a plurality of SSBs [Lee Figure 3 discloses an example of SS blocks within SS bursts (Lee Figure 3, paragraph 0093)];
Transmit, to the user equipment, control information related to paging based on physical downlink control channel (PDCCH) monitoring occasions for paging, wherein the PDCCH monitoring occasions for the paging are based on the SSB burst [Lee discloses that the UE receives DCI (control information) which may include paging information/resources (Lee paragraph 0097). A paging slot may be defined/configured which may be used for PDCCH related to paging channel (Lee paragraph 0097 and 0098). A paging occasion may be configured as a paging resource in which the UE may monitor/receive a DCI related to paging channel in PDCCH (Lee paragraphs 0099 and 0100). Lee Figure 4 discloses an example of association types for NR-PDCCH and NR-PDSCH. In type-B association, the NR-PDCCH associated with an SS block and may be transmitted in certain time slots which may be considered as paging occasions (i.e. PDCCH monitoring occasions for paging based on SSB) (Lee Figure 4, paragraph 0107). Also see Lee Figure 8, step 820 and paragraph 0154], and 
Transmit the paging message to the user equipment based on the control information [Lee discloses that the UE receives a paging message from the base station based on the paging resources (Lee paragraph 0097 and claim 8)].
Lee does not expressly disclose the features of wherein the PDCCH monitoring occasions for the paging are consecutively configured within a transmission period of the SSB burst, wherein the PDCCH monitoring occasions for the paging include multiple groups of PDCCH monitoring occasions for the paging, and each group of the PDCCH monitoring occasions for the paging is related to respective ones of the plurality of SSBs.
However, in the same or similar field of invention, Gonzalez discloses that paging occasion is a set of continuous or distributed slots in which a UE monitors paging-PDCCH (Gonzalez paragraph 0042). Gonzalez Figure 6 discloses SSB periodicity (i.e. transmission period of SS/PBCH block). Figures 12-13 further disclose paging occasions (i.e. PO1, PO2…) being transmitted consecutively within the SSB burst or transmission period (Gonzalez Figures 6, 12, 13, paragraphs 0111-0112). Gonzalez Figure 11 shows an example where a paging occasion (i.e. PDCCH monitoring indicated by PO3, 2, 4 etc.) includes a plurality of PO presences (indicated by triangles) (Gonzalez Figure 11, paragraph 0102). Gonzalez Figure 12 further discloses another example where paging occasions are coordinated with SSB burst locations (Gonzalez Figure 12, paragraph 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the features of wherein the PDCCH monitoring occasions for the paging are consecutively configured within a transmission period of the SSB burst, wherein the PDCCH monitoring occasions for the paging include multiple groups of PDCCH monitoring occasions for the paging, and each group of the PDCCH monitoring occasions for the paging is related to respective ones of the plurality of SSBs; as taught by Gonzalez. The suggestion/motivation would have been to facilitate efficient monitoring of paging messages by a user equipment (Gonzalez paragraph 0003).

Regarding claim 15, Lee and Gonzalez disclose the base station of claim 14. Lee and Gonzalez further disclose wherein the PDCCH monitoring occasions for the paging are configured immediately after a position of the SSB burst [see Gonzalez Figure 13; paging occasions (PO 0, PO 1…) are configured immediately after the SSB burst which is positioned at t1]. In addition, the same motivation is used as the rejection of claim 14.


Response to Arguments

Applicant's arguments filed on 8/16/2022 with respect to claim rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
On page 6 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…Claims 1, 12 and 14 are amended to recite features related to those of allowable claim 5.

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
	Original claim 5 included the feature of paging occasions being grouped for each identical beam direction. However, the currently amended claims 1, 12 and 14 do not include these features. 

On page 8 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…Gonzalez does not disclose: a) that PDCCH monitoring occasions for the paging include multiple groups of PDCCH monitoring occasions for the paging; and b) that each group of the PDCCH monitoring occasions for the paging is related to each of the plurality of SSBs.
 
Examiner respectfully disagrees with Applicant's arguments for the following reasons:
	Gonzalez Figures 12 and 13 disclose paging occasions (i.e. PO1, PO2…) being transmitted consecutively within the SSB burst or transmission period (Gonzalez Figures 6, 12, 13, paragraphs 0111-0112). Gonzalez Figure 11 shows an example where a paging occasion (i.e. PDCCH monitoring indicated by PO3, 2, 4 etc.) includes a plurality of PO presences (indicated by triangles) (Gonzalez Figure 11, paragraph 0102). Paging occasions are also coordinated with SSB burst locations as shown in Gonzalez Figure 12 (Also see Gonzalez paragraph 0103). As disclosed in Gonzalez paragraph 0042, a paging occasion is a set of continuous or distributed slots in which a UE monitors paging-PDCCH (i.e. PDCCH monitoring occasions for paging). Thus, above teachings of Gonzalez clearly disclose the claimed features of PDCCH monitoring occasions for the paging include multiple groups of PDCCH monitoring occasions for the paging; and each group of the PDCCH monitoring occasions for the paging is related to each of the plurality of SSBs.

Applicant’s rest of the arguments with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot in view of the new ground of rejection which has been revised according to the amended claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414